UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-8031


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DONNA MARIE GEORGE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:09-cr-00431-JCC-1)


Submitted:   May 31, 2016                 Decided:   June 16, 2016


Before DUNCAN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna Marie George, Appellant Pro Se. Jenny R. Hernandez,
Kathryn Anne Kimball, Eugene Joseph Rossi, OFFICE OF THE UNITED
STATES ATTORNEY, Edward Joseph Reilly, III, Stacey Elizabeth
Rohrs, Special Assistant United States Attorneys, Joshua L.
Rogers,   Karen  Ledbetter   Taylor,   Assistant United  States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donna   Marie    George     appeals      the    district       court’s    order

denying her motion for a downward departure and application of

the safety valve.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district    court.          United       States     v.    George,    No.

1:09-cr-00431-JCC-1 (E.D. Va. Dec. 1, 2005).                     We dispense with

oral    argument   because       the    facts   and     legal    contentions      are

adequately     presented   in     the    materials      before    this    court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          2